Citation Nr: 1760722	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus had onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As explained below, the Veteran's claim for tinnitus is being granted in full.  Therefore, VA's notice and assistance requirements need not be discussed here, as any error in that regard is harmless.  However, as the issue of service connection for bilateral hearing loss is being remanded, VCAA-compliant notice should be provided at such time. 

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, such as tinnitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

B.  Factual Background and Analysis

The Veteran asserts he incurred tinnitus as a result of exposure to loud noise while working as a Radioman during service.  Review of the Veteran's DD Form 214 confirms that his Military Occupational Specialty (MOS) was a Radioman.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of tinnitus. 

In an October 2013 statement, the Veteran indicated that while in service, he was not provided with proper hearing protection and that he has experienced tinnitus ever since he was exposed to acoustic trauma.

The Veteran was afforded a VA examination in April 2014.  The Veteran reported that in addition to his MOS as a Radioman, he was an instructor on a shakedown staff, requiring him to train crew aboard new ships.  As ships would come down the canal, gunnery exercises were conducted, which entailed firing 50 caliber machine guns.  The Veteran reported that the noise from the machines guns was intense, estimating a noise level above 120 decibels.  He reported that after service, he was exposed to aviation-related noise, as he flies airplanes, however, he did not indicate whether hearing protection is worn during these times.  The Veteran indicated that his tinnitus became more recurrent approximately two years prior to the VA examination.  The VA audiologist diagnosed the Veteran with recurrent tinnitus and opined that the due to the Veteran's report of significant post-service military noise exposure, his tinnitus is less likely than not caused by or a result of military noise exposure.

After consideration of the entire record and the relevant law and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is related to his active service.  As a result, service connection is established.

The Board acknowledges that the Veteran has asserted that he suffers from tinnitus. In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with tinnitus during his April 2014 VA examination.  In light of the foregoing, the Board finds that there is a present disability.

The Board finds the April 2014 VA examination opinion inadequate for rating purposes, as the examiner's rationale inaccurately relied on the Veteran's report that his recurrent tinnitus began two years prior to the 2014 examination and that his post-service noise exposure includes aircraft noise.  While the Veteran indicated that he began noticing recurrent tinnitus in approximately 2012, he did not state that that his tinnitus, in general, was not present prior to 2012.  On the contrary, the Veteran's lay statements of record prior to his April 2014 VA examination consistently indicate that the Veteran's tinnitus had its onset in service and continued up until the present, becoming noticeably worse around 2012.  Additionally, the 2014 VA examiner's opinion is inadequate as the examiner's rationale assumes that the Veteran did not wear hearing protection after service when flying airplanes.  As there is no indication in the record to suggest that the Veteran did not wear hearing protection upon separation from service, the Board finds that the VA examiner based her opinion on an assumption rather than on the Veteran's lay statements and evidence of record.  For these reasons, the Board finds the examiner's nexus opinion less probative than the Veteran's reports regarding the onset and continuity of his tinnitus symptoms.

The Veteran has consistently reported that his tinnitus began during service, as a result of exposure to loud noise from machine guns being fired while working as a Radioman aboard new Naval ships, and that his tinnitus has continued to the present day.  He is competent to establish he has, and in the past has had, tinnitus by his own accounts.  The Board finds no reason to question the Veteran's credibility regarding the onset and continuity of his tinnitus.  As tinnitus is a listed chronic disease (as an organic disease of the nervous system) in 38 C.F.R. § 3.309(a), such evidence is sufficient to substantiate the claim of service connection.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Board finds that based on all the evidence, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additionally, the Veteran indicated in his October 2013 claim that he received treatment for his bilateral hearing loss disability at the Poplar Bluff VA Medical Center (VAMC).  While the April 2014 rating decision and February 2016 statement of the case indicate VAMC treatment records from Poplar Bluff from June 2009 to November 2015 were considered when deciding the Veteran's claim, the Board notes that these treatment records are not found in the Veteran's claims file.  On remand, the AOJ should associate the Veteran's Poplar Bluff VAMC treatment records with his claims file.

Lastly, the Veteran was afforded a VA audiological examination in April 2014.  During the audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
80
70
LEFT
45
70
75
80
75

Speech recognition ability was 72 percent in the right ear and 80 percent in the left ear, using the Maryland CNC Test.  

While the examiner diagnosed the Veteran with bilateral sensorineural hearing loss , she found that the Veteran's pure tone threshold test results were invalid for rating purposes.  The examiner indicated that the Veteran was able to communicate at a normal conversation level prior to testing and that his thresholds resembled suprathresholds, suggesting a non-organic component to his hearing loss disability.  The examiner opined that it is less likely than not that the Veteran's bilateral hearing loss disability was incurred in or caused by service, as the Veteran was exposed to significant post-military noise exposure.  The Board finds the examiner's opinion to be inadequate.  AS noted above, the Board has found that the examiner made assumptions as part of the opinion.  Indeed, the evidence of record does not reflect that the Veteran did not wear hearing protection post-service when flying airplanes, nor has the Veteran stated that he did not wear hearing protection upon separation from service.  Yet, it appears the examiner made that assumption and relied on this assumption when rendering the opinion, rather than base her opinion on the Veteran's lay statements and evidence of record.  Additionally, as the Board notes that the Veteran's post-service VA treatment records are not found in his claim file, it is unclear whether the VA examiner had access to the Veteran's entire claim file before providing an opinion.  For these reasons, the Board finds that a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claim file VA treatment records from the Poplar Bluff VA Medical Center from January 2009 to the present.

2. Thereafter, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss disability.  Given the inadequacy of the April 2014 VA examination opinion of record, the Veteran's examination should preferably be administered by a VA examiner who has not previously examined him in connection with this appeal.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  Additionally, the examiner should consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  The Veteran's electronic claim file must be made accessible for review by the VA examiner in conjunction with the examination

Following the review of the claim file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is etiologically related to the in-service noise exposure? 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


